[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                           MEMORANDUM DECISION
                     ON MOTION FOR RECONSIDERATION.
Plaintiff-appellant, inmate Willie C. Young, has filed a motion for reconsideration in response to our Journal Entry of Dismissal of August 31, 1999, dismissing his action because he did not tender a deposit for costs or an affidavit of indigency as required by Loc.R. 3(C) of the Tenth District Court of Appeals. Appellant asserts that we should grant his motion for reconsideration because he filed the requisite costs.  We disagree.
We recognize that appellant tendered a deposit for costs to cover the action in the Court of Claims.  However, he did not tender a deposit for costs for this appeal with this court.  In so concluding, we acknowledge that we previously denied appellant leave to proceed in forma pauperis.
Accordingly, we deny appellant's motion for reconsideration.
Motion for reconsideration denied.
DESHLER and PETREE, JJ., concur.